Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 6-7, the applicant asserts that “Therefore, Applicant respectfully submits that the claimed subject matter relating to information about beta offset values is patentably distinct from the subject matter claimed in the Co-Pending Application relating to sets of beta offset values. Accordingly, withdrawal of this provisional rejection is respectfully requested.” Examiner respectively disagrees. 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).


In response to applicant’s argument in pages 7-9, the applicant asserts that “Park fails to disclose, at least, “a receiver that receives information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH),” as recited by and arranged in amended independent claim 7.” Examiner respectively disagrees since as indicated by page 55-57 in the provisional of PARK, the UE 
The rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 12, 13, 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-9 of copending Application No. 16763680 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claims 7, 12, the copending Application No. 16763680 teaches a terminal comprising: a receiving section that receives information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH) (claim 7); and a control section that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (claim 7).

Regarding claim 13, the copending Application No. 16763680 teaches a base station comprising: a transmitting section that transmits information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH) (claim 10); and a control section that controls reception of uplink control information that is transmitted using the PUSCH based on the information about the beta offset value (claim 10).

Regarding claim 14, PARK teaches a system comprising a terminal and a base station, wherein: 
the terminal comprises: 
a receiver that receives information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH) (claim 10); and 
a processor that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (claim 10); and 
the base station comprises: 
a transmitter that transmits the information about the about the beta offset value configured per transmission type of the grant free PUSCH (claim 10).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-9 of copending Application No. 16763680 in view of PARK et al. (provisional application 62566561 filed on 10/02/2017 in US 20190199477 herein as PARK). 

Regarding claim 8, the copending Application No. 16763680 does not teach the terminal according to claim 7, wherein the transmission type of the PUSCH includes a type 1 of which transmission is configured by higher layer signaling and a type 2 of which transmission is configured by higher layer signaling and downlink control information.
But, PARK in a similar or same field of endeavor teaches wherein the transmission type of the PUSCH includes a type 1 of which transmission is configured by higher layer signaling and a type 2 of which transmission is configured by higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as 
The motivation would have been to configure the beta offset to different transmission type to provide scalable or adaptability to different scenarios of transmission type.

Regarding claim 9, the copending Application No. 16763680 does not teach the terminal according to claim 8, wherein a beta offset value corresponding to PUSCH transmission of the type 1 is configured by higher layer signaling.
But, PARK in a similar or same field of endeavor teaches wherein a beta offset value corresponding to PUSCH transmission of the type 1 is configured by higher layer signaling (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of the copending Application No. 16763680 to configure the beta offset.
The motivation would have been to configure the beta offset to different transmission type to provide scalable or adaptability to different scenarios of transmission type.

Regarding claim 10, the copending Application No. 16763680 does not teach the terminal according to claim 8, wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information.
But, PARK in a similar or same field of endeavor teaches wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of the copending Application No. 16763680 to configure the beta offset.
The motivation would have been to configure the beta offset to different transmission type to provide scalable or adaptability to different scenarios of transmission type.


Regarding claim 11, the copending Application No. 16763680 does not teach the terminal according to claim 9, wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information.
(page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by PARK in the system of the copending Application No. 16763680 to configure the beta offset.
The motivation would have been to configure the beta offset to different transmission type to provide scalable or adaptability to different scenarios of transmission type.

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (provisional application 62566561 filed on 10/02/2017 in US 20190199477 herein as PARK).

Regarding claims 7, 12, PARK teaches a terminal comprising: a receiver that receives information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH) (page 55, 56, 57, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling); and a processor that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (page 55, 56, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value).

Regarding claim 8, PARK teaches the terminal according to claim 7, wherein the transmission type of the PUSCH includes a type 1 of which transmission is configured by higher layer signaling and a type 2 of which transmission is configured by higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 9, PARK teaches the terminal according to claim 8, wherein a beta offset value corresponding to PUSCH transmission of the type 1 is configured by higher layer signaling (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 10, PARK teaches the terminal according to claim 8, wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 11, PARK teaches the terminal according to claim 9, wherein a beta offset value corresponding to PUSCH transmission of the type 2 is configured by higher layer signaling or by combination of higher layer signaling and downlink control information (page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2).

Regarding claim 13, PARK teaches a base station comprising: a transmitting section that transmits information about a beta offset value configured per transmission (page 55, 56, 57, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling); and a control section that controls reception of uplink control information that is transmitted using the PUSCH based on the information about the beta offset value (page 55, 56, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value).

Regarding claim 14, PARK teaches a system comprising a terminal and a base station, wherein: 
the terminal comprises: 
a receiver that receives information about a beta offset value configured per transmission type of a grant free uplink shared channel (PUSCH) (page 55, 56, 57, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling); and 
a processor that controls transmission of uplink control information on the PUSCH based on the information about the beta offset value (page 55, 56, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value); and 
the base station comprises: 
a transmitter that transmits the information about the about the beta offset value configured per transmission type of the grant free PUSCH (page 55, 56, 57, PUSCH transmitted without UL grant; and A. For example, there is a SPS (semi-persistent scheduling) PUSCH; page 64, 65, UCI transmission on PUSCH based on beta value configured by RRC according to UCI type 1 or DCI and RRC signaling according to UCI type 2… the eNB may configure a semi-static beta offset value for the former PUSCH through RRC signaling).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YANG et al. (US 20200383132) teaches beta offset value to control the UCI transmission on PUSCH without an uplink grant (par. 75).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/26/2022